REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record (Cook et al.; PG Pub. 2014/0135886) discloses transcranial magnetic stimulation (see par. 52) and predicting an intended clinical effect by measuring a physiological feature (see par. 154) and mentions pulse trains (see par. 120), but does not disclose the specific time period between successive pulses of a given train as the time during which this physiological feature is detected.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/N.P/Examiner, Art Unit 3792                                                                                                                                                                                                        
/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792